Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim (Reg. No. 66,993) on 09/06/2023.
The application has been amended as follows: 

15. (Currently Amended) A touch detection method comprising: applying a first driving signal to a first touch electrode among a plurality of touch electrodes included in a touch panel during a first period; determining a detection signal as a valid touch signal based on whether a signal strength of the detection signal received in response to the first driving signal exceeds a first threshold during the first period; and calculating touch coordinates by using the valid touch signal; applying a second driving signal to the touch electrodes during a second period after the first period; and determining the detection signal as a valid touch signal based on whether a signal strength of the detection signal exceeds a second threshold, wherein the detection signal includes at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object, and wherein the touch detection method further comprises receiving the detection signal generated by resonance of [[a]] the second touch object in response to the second driving signal when the second driving signal has a disable level, during the second period.

Allowable Subject Matter
Claims 1-3, 5-17 and 19-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsurahira, US PGPU 2017/0269776 discloses a position detecting device obtains information from a stylus when the stylus moves at high speed, while removing influences of noise. The position detecting device includes a differential amplification circuit that amplifies and outputs a difference in a signal at a first terminal and a signal at a second terminal, and a selection circuit that selects at least a first electrode of a sensor, connects at least the first electrode to the first terminal of the differential amplification circuit, selects at least a second electrode of the sensor, and connects at least the second electrode to the second terminal of the differential amplification circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
9/6/2022